WERDEGAR, J., Concurring.
I agree with the majority that Government Code section 8547.10, subdivision (c) must be read as precluding a whistle-blower from bringing a damages action against the University of California (University) when that person has made an internal complaint to the University and the University has reached a timely adverse decision finding its own actions did not constitute retaliation for a protected disclosure in violation of Government Code section 8547.10.1 (Maj. opn., ante, at p. 898.) Like the majority, I reach this conclusion because the statute unambiguously states that a damages action following an internal complaint of retaliation for whistleblowing is not available “unless ... the university has failed to reach a decision regarding that complaint within the time limits established for that purpose by the regents.” (§ 8547.10, subd. (c).)
I write separately because, unlike the majority, I do not find this result “reasonable in light of the unique constitutional status of the University of California.” (Maj. opn., ante, at p. 889.) To the contrary, this literal reading will act powerfully to defeat the purposes of the California Whistleblower Protection Act (§ 8547 et seq.) (the Act) with respect to University employees. As discussed below, I do not believe the same Legislature that in section *9048547.10 created a civil action for damages on behalf of a whistleblower subjected to retaliation by the University “could reasonably have intended the University to resolve whistleblower retaliation claims by way of its own internal procedures” (maj. opn., ante, at p. 898) without any meaningful judicial review.
The decision we reach today, giving section 8547.10 its literal reading, will strongly undermine the purposes of the Act, whose central purpose is explained in section 8547.1: “The Legislature finds and declares that state employees should be free to report waste, fraud, abuse of authority, violation of law, or threat to public health without fear of retribution.” For whistle-blowing employees to be confident they are protected against retaliation, they must have recourse to a fair and impartial decisionmaking process outside the line management of their employing agency or university. If the same government organization that has tried to silence the reporting employee also sits in final judgment of the employee’s retaliation claim, the law’s protection against retaliation is illusory. The Legislature recognized and met the need for independent review by expressly authorizing civil claims for retaliation by state agencies, the University of California, and the California State University. (§§ 8547.8, 8547.10, 8547.12.) Yet today’s decision eliminates meaningM independent review for University of California employees.2 As a result, a University employee, knowing that any complaint of retaliation will be decided by the University itself, will be unable to act “without fear of retribution.” (§ 8547.1.) The legislative goal will be defeated, as University employees will have less reason to be “candid and honest without reservation in conducting the people’s business.” (Ibid.)
As noted, the majority finds this result consistent with legislative intent because of the University’s significant autonomy in running its internal affairs. Had the Legislature simply exempted the University from the Act’s strictures, I might agree. But it did not. By bringing the University under the Act’s prohibitions on retaliation and providing University employees, like employees with state agencies, a civil damages action for retaliation, the Legislature made clear its view that “waste, fraud, abuse of authority, violation of law, or threat to public health” (§ 8547.1) in public education, as in other areas of government, are matters of vital concern to all the people of *905California—even when they occur at the University. The problems addressed by the Act, the Legislature manifestly believed, go beyond the internal affairs of the University and affect the public generally. Consequently, the Legislature intended its policy to protect University whistleblowers as well as those employed in other parts of state government.
The Act does recognize the University’s administrative autonomy to the extent of permitting it to set its own procedures and timelines for the internal investigation of whistleblower complaints. (§ 8547.10, subds. (a), (c).) But at the same time the Legislature expressly permitted a civil damages action— and authorized criminal liability—against University managers and officials for their retaliation against whistleblowers. (Id., subds. (b), (c).) This court’s reading of the Act, making the University the judge of its own civil liability and leaving its employees vulnerable to retaliation for reporting abuses, thwarts the demonstrated legislative intent to protect those employees and thereby encourage candid reporting.
The literal reading of section 8547.10 we adopt today borders on the absurd, bringing into possible play the principle that language of a statute should not be given a literal meaning if doing so would result in absurd consequences the Legislature did not intend. (Commission on Peace Officer Standards & Training v. Superior Court (2007) 42 Cal.4th 278, 290 [64 Cal.Rptr.3d 661, 165 P.3d 462].) But when, as here, the statutory language is clear and unambiguous, to invoke this principle is to assert, in effect, that the language can be corrected on the ground it resulted from a drafting error. Courts should use this power to rewrite statutes “with great restraint,” only where “the error is clear and correction will best carry out the intent of the Legislature.” (Bonner v. County of San Diego (2006) 139 Cal.App.4th 1336, 1346, fn. 9 [44 Cal.Rptr.3d 116].) In the present case, I cannot be sure the language of section 8547.10, subdivision (c) resulted from a drafting error. While the language is clearly contrary to the overall purposes of the Act, its inclusion may have been the product of conceptual confusion or failure to fully consider the problem rather than an error in the drafting process itself.
As the majority explains, the legislative history of former section 10548, the predecessor to section 8547.8, can be read to suggest that when originally applied to state agency employees the presently disputed language was not intended to create a mere administrative remedies exhaustion requirement, but to bar a subsequent civil damages action in all cases in which the State Personnel Board reached a timely decision. (Maj. opn., ante, at pp. 890-893.) And the legislative history contains no indication that language was intended to operate differently when included in former section 10550, enacted in 1988 to extend protections to University employees. (Maj. opn., ante, at *906pp. 892-893.)3 For this reason, I cannot confidently conclude the disputed language was originally the result of drafting error.
In 2001, the Legislature amended section 8547.8 so as to clearly impose only an exhaustion requirement: a damages action by a state agency employee is now authorized when the State Personnel Board “has issued” timely findings as well as when it has “failed to issue” such findings. (See maj. opn., ante, at pp. 893-894.) The Legislature’s failure to similarly amend section 8547.10 at the same time appears to have been an oversight. The amendment to section 8547.8 was proposed and drafted by an attorney for the California State Employees Association, an organization that represents state agency employees but not employees of the University. Nowhere in the transcript of the February 2001 hearing of the Senate Select Committee on Government Oversight at which the amendment was first proposed, or in the correspondence between the California State Employees Association and the committee chair that led directly to the amendment of section 8547.8, does any mention appear of section 8547.10 or of University employees, much less any indication of a desire to defer to the University’s constitutional autonomy.4 Unlike the majority (see maj. opn., ante, at p. 896), therefore, I see nothing significant in the Legislature’s failure to amend section 8547.10 at the same time as section 8547.8.
While I therefore suspect the current text of section 8547.10 is the result of oversight, I cannot be sure. That the Legislature would have amended section 8547.10 at the same time as section 8547.8 had it been brought to its attention appears likely, but not certain. As the majority notes (maj. opn., ante, at pp. 896-897), since 2001 the problematic language of section 8547.10 has been brought before the Legislature, with no action thus far having been taken. In any event, that the Legislature should—logically—have amended section 8547.10 when it amended section 8547.8 is not a sufficient warrant for us to read the section as if it had been amended. While the court may correct drafting errors, for us to reverse a legislative failure to act—absent certainty that the failure was inadvertent and not a legislative choice, however ill advised—would overstep our proper bounds.
*907In sum, we cannot know whether the Legislature intended section 8547.10, subdivision (c) to state only an administrative exhaustion requirement or to preclude a damages action as well, when the University timely denies a whistleblower’s retaliation claim. The latter interpretation accords with the statute’s unambiguous language but is contrary to the overall purposes and structure of the Act. I urge the Legislature to revisit this statute and if, as I suspect, it intended to create only a requirement that complainants exhaust their internal remedies, to amend the statute in a manner that makes that intent clear.
George, C. J., and Moreno, J., concurred.

 All further unspecified statutory references are to the Government Code.


 Because the University’s process for resolving whistleblower retaliation complaints does not include the right to an evidentiary hearing before a neutral hearing officer, substantial-evidence review by petition for writ of administrative mandate is not available. (See Code Civ. Proc., § 1094.5.) On petition for ordinary mandate (id., § 1085), the agency decision is reviewed on the much laxer and more limited arbitrary-and-capricious standard (Strumsky v. San Diego County Employees Retirement Assn. (1974) 11 Cal.3d 28, 34-35, fn. 2 [112 Cal.Rptr. 805, 520 P.2d 29]; Valnes v. Santa Monica Rent Control Bd. (1990) 221 Cal.App.3d 1116, 1119 [270 Cal.Rptr. 636]), effectively insulating University decisions so long as they are timely made under regular procedures and are not facially irrational.


 In using parallel language for the new statute, the Legislature may have overlooked the fact that in former section 10548 the language applied to State Personnel Board findings made after a hearing (see maj. opn., ante, at p. 891), whereas the new statute, former section 10550, did not require the University to hold hearings on whistleblower retaliation complaints. The difference is important, because adverse State Personnel Board findings after an evidentiary hearing were presumably reviewable for substantial evidence, while University findings were not. (Maj. opn., ante, at pp. 891-892; see fn. 2, ante, at p. 904.)


 Indeed, nowhere in any of the statutory and legislative history I have reviewed is there any suggestion the Legislature intentionally distinguished the University from state agencies with respect to protection of whistleblowers against retaliation, because of the University’s relative autonomy over its internal affairs. That the Legislature had such a distinction in mind is simply the majority’s invention.